Citation Nr: 0627385	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  04-08 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected type II diabetes mellitus, with diabetic 
retinopathy, associated with herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from September 1959 to June 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for diabetes mellitus.

In February 2005, the veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing.  A 
transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected type II 
diabetes mellitus with diabetic retinopathy requires insulin 
injections twice a day, oral hypoglycemic medication twice a 
day, and a restricted diet.  

2.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected type II 
diabetes mellitus with diabetic retinopathy is manifested by 
fluctuating blood sugar levels which cause episodic shakiness 
and blurred vision.  

3.  The competent and probative evidence of record raises a 
reasonable doubt as to whether the veteran's activities are 
regulated due to episodic shakiness and blurred vision 
associated with the veteran's service-connected type II 
diabetes mellitus with diabetic retinopathy.




CONCLUSION OF LAW

Resolving all doubt in favor of the veteran, the Board 
concludes that the schedular criteria for an evaluation of 40 
percent have been met for service-connected type II diabetes 
mellitus, with diabetic retinopathy, associated with 
herbicide exposure.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.119, Diagnostic Code 7913 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
444 F.3d 1328 (2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, this was not 
done because the rating arose on the initial claim for 
service connection for  diabetes mellitus and the rating 
issue arises under Fenderson v. West, 12 Vet. App. 119 
(1999).  The rating issue is a downstream issue from the 
August 2003 decision.  However, to the extent the decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
i.e., as to potential downstream issues such as effective 
date and disability rating, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  As 
described below, the December 2003 VCAA letter amply advised 
the veteran with regard to the rating claim, and the RO 
subsequently issued a Statement of the Case on the issue.  
Moreover, the rating for service connected diabetes mellitus 
with diabetic retinopathy was made effective May 8, 2001, the 
date on which 38 C.F.R. § 3.309(e) was amended to add Type II 
diabetes mellitus to the list of diseases subject to 
presumptive service connection on the basis of exposure to 
herbicides, which moots any question as to the possibility of 
an earlier effective date.  As to the increased rating 
allowed below, the RO will further review the effective date 
assignable, but the Board notes that it finds no basis for a 
staged rating under Fenderson. 

In December 2003, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The December 2003 letter informed the veteran that 
VA would obtain all relevant evidence in the custody of a 
Federal government agency, including VA outpatient treatment 
records and examinations and service medical records.  He was 
advised that it was his responsibility to send evidence 
showing his diabetes mellitus had increased in severity or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also advised that he 
should send information describing the additional evidence or 
the evidence itself.  This effectively informed him that he 
should provide any evidence in his possession that pertains 
to the claim regarding his disability rating.  

In summary, the Board finds that with regard to the timing 
and adequacy of notice to the veteran, it is not prejudicial 
to decide the case now.  See Conway v. Principi, 353 F.3d 
1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence in support of his claim.  
Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2005).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Service connection for diabetes mellitus, type II, with 
diabetic retinopathy, associated with herbicide exposure was 
established in August 2003 and the RO assigned a 20 percent 
disability evaluation under 38 C.F.R. § 4.119, Diagnostic 
Code (DC) 7913 (2003).  The RO also granted granted service 
connection for peripheral neuropathy of each lower extremity 
as secondary  to diabetes mellitus and assigned each lower 
extremity a 10 percent rating.  At that time, the RO 
considered a July 2003 VA examination which revealed the 
veteran was being treated with oral medication, insulin, and 
a restricted diet.  The July 2003 examination also revealed 
the veteran had early diabetic retinopathy; corrected vision 
of 20/30 bilaterally.  

Under DC 7913, diabetes mellitus, requiring insulin and 
restricted diet, or oral hypoglycemic agent and restricted 
diet warrants a 20 percent evaluation.  A 40 percent 
evaluation is warranted when diabetes mellitus requires 
insulin, restricted diet, and regulation of activities.  A 60 
percent evaluation is warranted when diabetes mellitus 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a monthly visits to a diabetic care provider, plus 
complications that would not be compensable of separately 
evaluated.  Note (1) to DC 7913 instructs that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under DC 7913.  
38 C.F.R. § 4.119, DC 7913.  

Review of the evidence reveals the veteran requires insulin 
shots twice a day, oral hypoglycemic medication twice a day, 
and a restricted diet to control his diabetes.  See July 2003 
VA examination; see also VA outpatient treatment records 
dated from September 2001 to November 2003.  At the February 
2005 Travel Board hearing, the veteran testified that his 
blood sugar fluctuates throughout the day, causing him to 
have episodes of blurred vision and shakiness on a daily 
basis.  He testified that these episodes cause him to 
restrict his activities, such as driving long distances.  The 
veteran also testified that he retired from his job as an 
Internal Revenue Agent because he was required to travel long 
distances by car and his blood sugar fluctuations caused him 
to have difficulty managing his diet and operating the car 
during these trips.  

Based on the foregoing, the Board finds that the veteran's 
service-connected diabetes mellitus more nearly approximates 
the disability contemplated by the 40 percent evaluation 
under DC 7913.  As noted, the veteran takes insulin and 
medication twice a day and also has a restricted diet to 
control his blood sugar levels.  The evidence also shows the 
veteran restricts his activities, such as driving, due to 
daily episodes of blurred vision and shakiness associated 
with his diabetes mellitus.  The Board notes the evidence of 
record does not show that a medical professional has 
restricted the veteran from performing certain activities in 
order to manage his diabetes mellitus.  In addition, 
regulation of activities, as defined in the rating schedule, 
mean avoidance of strenuous occupational and recreational 
activities, and the evidence shows the veteran exercises 
three times a week in order to control his weight.  
Regardless, the Board finds the veteran's testimony at the 
February 2005 Travel Board hearing to be credible as to the 
need to regulate his activities because of symptoms 
associated with his service-connected disability.  He 
testified that he retired from his employment because of the 
restriction on his driving caused by his diabetes.  Also in 
this regard, the Board finds probative that the July 2003 VA 
examination report reflects the veteran's vision fluctuates 
because of his blood sugar fluctuations.  As such, the 
veteran's testimony, taken in conjunction with the other 
evidence of record, raises a reasonable doubt as to whether 
his service-connected diabetes mellitus requires regulation 
of activities.  As such doubt is resolved in favor of the 
veteran, the Board finds the veteran's service-connected 
disability warrants a 40 percent disability evaluation under 
DC 7913.  

As noted above, the veteran was diagnosed with diabetic 
retinopathy at the July 2003 VA examination.  On examination, 
the veteran's visual acuity was 20/30 bilaterally and there 
was no evidence of a diminished visual field.  Under the 
appropriate provisions of the rating schedule, this measure 
of visual acuity is consistent with the assignment of 
noncompensable (zero percent) rating.  See 38 C.F.R. § 4.84, 
DC 6079 (2005).  Accordingly, the veteran's diabetic 
retinopathy cannot be rated separately and is considered part 
of the diabetic process under DC 7913.  

The Board notes the July 2003 VA examination report reflects 
the veteran has "very frequent or severe" hypoglycemic 
reactions, which is one of the criteria for a 60 percent 
rating.  The July 2003 VA examiner noted the veteran had not 
been hospitalized because of his diabetes but that he had 
been to the emergency room when his blood sugar was very 
high.  Although the Board considers the July 2003 VA 
examination  report to be competent evidence as to the 
severity of the veteran's service-connected diabetes 
mellitus, the Board finds there is no evidence showing the 
veteran's hypoglycemic reactions require one or two 
hospitalizations a year or twice a month visits to a diabetic 
care provider.  In fact, the veteran testified, at the 
February 2005 Travel Board hearing, that he receives 
treatment for his diabetes mellitus every three months.  
Therefore, the Board finds that the preponderance of the 
evidence does not support an evaluation greater than 40 
percent for service-connected diabetes mellitus.

The Board has considered the veteran's service-connected 
diabetes mellitus under all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
after careful review of the available diagnostic codes and 
the medical evidence of record, the Board finds there are no 
other DCs that provide a basis to assign an evaluation higher 
than the 40 percent rating assigned herein.  

The Board has also considered whether an extraschedular 
rating may be assigned for the veteran's service-connected 
diabetes mellitus.  See 38 C.F.R. § 3.321(b).  After 
carefully reviewing the evidence, the Board finds this case 
does not present an unusual disability picture so as to 
render impractical the application of the regular schedular 
standards.  Although the veteran testified that he stopped 
working because of his diabetes mellitus, there is no 
objective evidence that the veteran's service-connected 
diabetes mellitus caused marked interference with employment 
or necessitated frequent hospitalization.  See Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995); Floyd v. Brown, 9 Vet. 
App. 94-96 (1996).  

In view of the Court's holding in Fenderson, the Board has 
considered whether the veteran was entitled to a "staged" 
rating for his service-connected disability, as the Court 
indicated can be done in this type of case.  However, upon 
reviewing the longitudinal record in this case, it finds 
that, at no time during the relevant period from May 8, 2001, 
has his diabetes mellitus been more disabling than as 
currently rated under this decision.

In summary, and for the reasons and bases set forth above, 
giving the benefit of the doubt to the veteran, the Board 
concludes that an increased evaluation of 40 percent, but no 
higher, is warranted under Diagnostic Code 7913 for service-
connected diabetes mellitus with diabetic retinopathy.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.





ORDER

Entitlement to an evaluation of 40 percent, but no higher, 
for service-connected diabetes mellitus with diabetic 
retinopathy is granted, subject to the statutes and 
regulations pertaining to the payment of monetary benefits.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


